Exhibit 10.1

 


SECOND AMENDMENT TO
CREDIT AGREEMENT


 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
August 1, 2006, is entered into by and among Asbury Automotive Group, Inc. (the
“Company”), each of the subsidiaries of the Company listed on the signature
pages hereof (the “Floor Plan Borrowers”), each of the Lenders listed on the
signature pages hereof (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Agent”), JPMorgan Chase Bank, N.A.,
as Floor Plan Agent for the Lenders (the “Floor Plan Agent”) and Bank of
America, N.A., as Syndication Agent.

 


PRELIMINARY STATEMENT


 

WHEREAS, the Company, the Floor Plan Borrowers, the Lenders, the Agent, the
Floor Plan Agent and the Syndication Agent entered into that certain Revolving
Credit Agreement dated March 23, 2005 (as amended, the “Credit Agreement”),
under the terms of which such Lenders agreed to make available to the Company
(a) a revolving credit commitment not to exceed at any time $150,000,000.00 and
(b) a floor plan loan commitment not to exceed $650,000,000.00; and

 

WHEREAS, pursuant to the First Amendment to Credit Agreement and Waiver,
effective March 1, 2006, all the parties thereto agreed to reduce the revolving
credit commitment to $125,000,000 and the floor plan commitment to $425,000,000;
and

 

WHEREAS, the Company and the Floor Plan Borrowers have requested the Lenders,
the Agent and the Floor Plan Agent to amend certain provisions of the Credit
Agreement; and

 

WHEREAS, the Lenders, the Agent and the Floor Plan Agent have agreed to do so to
the extent reflected in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration and the mutual benefits, covenants and agreements herein
expressed, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Defined Terms. All capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

2.     Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by restating the definition of “Applicable Margin” contained therein to
decrease the Eurodollar Margin and the Alternate Base Rate Margin applicable to
Revolving Credit Loans, to read as follows:

 

“Applicable Margin” means, on any date, with respect to Eurodollar Loans or
Alternate Base Rate Loans that are Revolving

 

--------------------------------------------------------------------------------


 

Credit Loans, the applicable percentages set forth below based upon the Total
Leverage Ratio in effect as of such date.

 

 

 

Total Leverage
Ratio

 

Eurodollar
Margin

 

Alternate Base
Rate Margin

 

Commitment
Fee Rate

 

Level 1

 

x > 4.00

 

2.75

%

1.25

%

.375

%

Level 2

 

3.50 < x < 4.00

 

2.50

%

1.00

%

.375

%

Level 3

 

3.00 < x < 3.50

 

2.25

%

0.75

%

.375

%

Level 4

 

2.50 < x < 3.00

 

2.00

%

0.50

%

.375

%

Level 5

 

x < 2.50

 

1.75

%

0.25

%

.375

%

 

3.     Amendment to Section 5.2(b)(ii). Section 5.2(b)(ii) of the Credit
Agreement is amended and restated in its entirety to decrease the Margin
applicable to Eurodollar Loans that are Floor Plan Loans, to read as follows:

 

“(ii) each Eurodollar Loan which is a Floor Plan Loan (excluding Swing Line
Loans) shall bear interest at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the LIBO Rate
for the Interest Period in effect for such Loan plus: (A) 1.00% if such Loan is
to finance New Motor Vehicles or Demonstrators and (B) 1.125% if such Loan is to
finance Used Motor Vehicles or Rental Motor Vehicles.”

 

4.     Amendment to Section 5.4(a)(i). Section 5.4(a)(i) of the Credit Agreement
is amended to reduce the Floor Plan Loan Commitment Fee by replacing the
reference to “twenty-five-one-hundredths of one percent (0.25%)” with
“twenty-one-hundredths of one percent (0.20%)”.

 

5.     Ratification. The Company and each of the Floor Plan Borrowers hereby
ratify all of its Obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as amended and modified by this
Amendment. Nothing in this Amendment extinguishes, novates or releases any
right, claim, lien, security interest or entitlement of any of the Lenders, the
Agent or the Floor Plan Agent created by or contained in any of such documents
nor is the Company nor any Floor Plan Borrower released from any covenant,
warranty or obligation created by or contained herein or therein.

 

6.     Representations and Warranties. The Company and each of the Floor Plan
Borrowers hereby represents and warrants to the Administrative Agent and the
Lenders that (a) this Amendment has been duly executed and delivered on behalf
of the Company and each of the Floor Plan Borrowers, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against the
Company and each of the Floor Plan Borrowers in accordance with its

 

--------------------------------------------------------------------------------


 

terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, except as heretofore otherwise disclosed in writing to the Agent, (d) no
Default or Event of Default exists under the Credit Agreement or under any Loan
Document and (e) the execution, delivery and performance of this Amendment has
been duly authorized by the Company and each of the Floor Plan Borrowers.

 

7.     Conditions to Effectiveness. This Amendment shall be effective upon the
execution and delivery hereof by all parties to the Agent and receipt by the
Agent of the following in form satisfactory to the Agent:

 


(A)   THIS AMENDMENT;


 


(B)   A CERTIFICATE OF AN OFFICER AND OF THE SECRETARY OR AN ASSISTANT SECRETARY
OF EACH OF THE COMPANY, AND EACH FLOOR PLAN BORROWER CERTIFYING, INTER ALIA, (I)
COPIES OF EACH OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OR ORGANIZATION,
AS AMENDED AND IN EFFECT, OF SUCH PERSON, THE BYLAWS OR OPERATING AGREEMENT OR
REGULATIONS, AS AMENDED AND IN EFFECT, OF SUCH PERSON (OR A STATEMENT THAT SUCH
DOCUMENTS HAVE NOT CHANGED) AND THE RESOLUTIONS ADOPTED BY THE BOARD OF
DIRECTORS OR MANAGERS OF SUCH PERSON (A) AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PERSON OF THE LOAN DOCUMENTS TO WHICH IT IS OR WILL BE A
PARTY, AND (B) APPROVING THE FORM OF THIS AMENDMENT AND (II) THE INCUMBENCY AND
SPECIMEN SIGNATURES OF THE OFFICERS OF SUCH PERSON EXECUTING ANY DOCUMENTS ON
ITS BEHALF;


 


(C)   THE PAYMENT TO THE AGENT OF ALL FEES AND EXPENSES (INCLUDING THE FEES AND
DISBURSEMENTS OF ANDREWS KURTH LLP) AND ALL FEES PAYABLE TO THE LENDERS IN
CONNECTION WITH THIS AMENDMENT;


 


(D)   SUCH OTHER CONSENTS, APPROVALS, OPINIONS OR DOCUMENTS AS THE AGENT OR THE
LENDERS MAY REASONABLY REQUEST.


 

8.     Release and Indemnity. (a) The Company does hereby release and forever
discharge the Agent, Floor Plan Agent and each of the Lenders and each affiliate
thereof and each of their respective employees, officers, directors, trustees,
agents, attorneys, successors, assigns or other representatives from any and all
claims, demands, damages, actions, cross-actions, causes of action, costs and
expenses (including legal expenses), of any kind or nature whatsoever, whether
based on law or equity, which any of said parties has held or may now or in the
future own or hold, whether known or unknown, for or because of any matter or
thing done, omitted or suffered to be done on or before the actual date upon
which this Amendment is signed by any of such parties (a) arising directly or
indirectly out of the Loan Documents, or any other documents, instruments or any
other transactions relating thereto and/or (b) relating directly or indirectly
to all transactions by and between the Company, the Floor Plan Borrowers, or
their representatives and the Agent, the Floor Plan Agent and each Lender or any
of their respective directors, officers, agents, employees, attorneys or other
representatives. Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud,

 

--------------------------------------------------------------------------------


 

duress, misrepresentation, lender liability, control, exercise of remedies and
all similar items and claims, which may, or could be, asserted by the Company or
any Floor Plan Borrower.

 


(B)   THE COMPANY AND EACH FLOOR PLAN BORROWER HEREBY RATIFIES THE
INDEMNIFICATION PROVISIONS CONTAINED IN THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, SECTION 13.4 OF THE CREDIT AGREEMENT, AND AGREES THAT THIS AMENDMENT
AND LOSSES, CLAIMS, DAMAGES AND EXPENSES RELATED THERETO SHALL BE COVERED BY
SUCH INDEMNITIES.


 

9.     Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

 

10.   Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.

 

11.   Final Agreement of the Parties. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment. Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.

 

[Signatures on Separate Pages]

 

--------------------------------------------------------------------------------